internal_revenue_service national_office technical_advice_memorandum april number release date third party contact none index uil no case-mis no tam-171144-03 cc psi taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------------------------------------- ------------------------------------------- ----------------------------------- ---------------- ---------- no conference held legend x ------------------------------------------------------- issue conclusion is x required to be registered under ' a of the internal_revenue_code x is required to be registered under ' a x owns and operates a facility that includes a fuel transport loading and facts unloading rack pipelines a distillation unit and storage tanks x purchases transmix that contains gasoline the transmix consists of varying proportions of gasoline diesel_fuel and other hydrocarbon products that are mixed during pipeline transportation the transmix is delivered to x s facility by common carrier the transmix is unloaded at an unloading rack connected by pipeline to the transmix storage tank the transmix is fed from the transmix storage tank to the distillation unit by pipeline the distillation unit refines the transmix by separating hydrocarbons into gasoline and diesel_fuel the tam-171144-03 gasoline and diesel_fuel are transferred to storage tanks the gasoline and diesel_fuel are removed from their storage tanks at the rack for delivery by tank trucks to the retail market law and analysis sec_4101 provides that every person required by the secretary to register with respect to the tax imposed by ' shall register in the time and manner required by the regulations sec_48_4101-1 provides that refiners are required to be registered under ' sec_48_4081-1 defines arefiner as any person that owns operates or otherwise controls a refinery that section of the regulations defines arefinery as a facility used to produce taxable_fuel and from which taxable_fuel may be removed by pipeline by vessel or at a rack however the term does not include a facility where only blended fuel or gasohol and no other type of taxable_fuel is produced fuel from transmix the taxable_fuel produced by the distillation unit is stored in tanks and removed at the rack the distillation unit is a refinery within the meaning of ' b x as owner of the refinery is a refiner and required to be registered under ' a the distillation unit is a facility that produces taxable_fuel gasoline and diesel caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under ' c names addresses and identifying numbers have been deleted
